COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                    §
 TEXAS DEPARTMENT OF AGING                       No. 08-13-00202-CV
 AND DISABILITY SERVICES,           §
                                                   Appeal from the
                Appellant,          §
                                              County Court at Law No. 3
 v.                                 §
                                               of El Paso County, Texas
 SANDRA DELONG,                     §
                                                (TC# 2012DCV04738)
                 Appellee.          §

                                             §
                                           ORDER

       The Court DENIES Appellant’s motion to postpone the March 20, 2014 submission and

oral argument setting.

       Further, on the Court’s own motion, and pursuant to Tex.R.App.P. 39.1, the Court finds

that oral argument in the above styled and numbered cause would not materially aid in the

disposition of this cause, therefore, this case is scheduled to be submitted without oral argument

on March 20, 2014.

       IT IS SO ORDERED this 12th day of March, 2014.

                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.